Citation Nr: 1236790	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  10-07 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right hip disability, also claimed as right knee, thigh and leg condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for the claimed disability.

A Travel Board hearing was held in May 2012 with the Veteran in St. Petersburg, Florida, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  The Veteran also previously testified at an RO hearing in July 2009.  The claims file contains copies of both transcripts.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a disability of the right hip and lower extremity that is related to service.  Records reflect a current diagnosis of right hip arthritis, and also show that the Veteran underwent a hip replacement in September 2008.  The Veteran asserts that he incurred this disability as a result of fall from parallel bars during basic training.

Service treatment records show the Veteran underwent an enlistment examination in June 1970.  No relevant abnormalities were noted, and the Veteran denied a history of any joint problems.  He entered service on February 4, 1971.  On February 25, the Veteran was seen for complaints of pain in the right thigh and difficulty keeping up in basic training.  No specific injury was noted.  Examination revealed tenderness in the anterior right thigh over the hip.  Similar findings were recorded on a Medical Board examination dated the same day.  Notably, the Veteran was discharged from service in March 1971 for a left ankle condition determined by the service department to have existed prior to enlistment.

The Veteran underwent a VA examination in November 2009.  The examiner reviewed the claims file, obtained a history from the Veteran, and performed a physical examination.  She diagnosed right knee strain and stable total right hip arthroplasty.  Based on these findings, she concluded that the Veteran's current condition was less likely than not related to service.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, a supplemental VA opinion is required.  First, in support of her conclusion that the Veteran's current condition was not related to service, the examiner cited to private treatment records dated August 2008 which noted MRI findings of "age-expected changes" in the right hip.  However, it is not clear that these findings actually address the hip.  Records dated July 2008 from the same provider indicate that an MRI of the right knee was recommended.  The August 2008 records are not specific as to which joint underwent the MRI.

In addition, the examiner stated in the opinion that service records were silent for a right hip injury or right hip problems, but made an "incidental note" of right hip tenderness in February 1971.  However, the Veteran testified that he injured himself as a result of a fall during basic training, and that he was unable to fully complete physical training  activities following this injury.  The Veteran is competent to report on the circumstances of this injury.  See 38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 465, 471 (1994).  The Board finds the Veteran's statements to be credible, as they are generally consistent with the other evidence of record.  Therefore, in the supplemental opinion, the examiner should review the Veteran's testimony regarding the circumstances of his injury in addition to the available service treatment records when determining the etiology of the Veteran's current disability.

Finally, in March 2011, the Veteran reported that he was receiving treatment at the VA Medical Center in Tampa, Florida.  Those records have not been associated with the claims file and should be obtained on remand.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 37 (1990); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA is held to have constructive notice of documents generated by VA, even if the documents have not been made part of the record in a claim for benefits).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's treatment records from the VA Medical Center in Tampa, Florida associate them with the claims file.  If attempts to obtain these records are unsuccessful, the RO/AMC should document that fact.

2.  The claims file, including a copy of this remand, should be forwarded to the examiner who conducted the November 2009 VA examination.  After a review of the claims folder, the examiner should opine on the following:

a) Whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's currently diagnosed total right hip arthroplasty is etiologically related to service, to include documented findings of right thigh tenderness over the hip in February 1971.

b) Whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's currently diagnosed right knee strain is etiologically related to service, to include documented findings of right thigh tenderness over the hip in February 1971.

c) Whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's currently diagnosed right knee strain proximately due to, OR, alternatively, aggravated by, his total right hip arthroplasty.

The examiner should specifically review the Veteran's hearing testimony regarding his fall and injury in service.  The examiner should also note that the August 2008 records which reference an MRI do not specify which joint was examined.

The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If the November 2009 VA examiner is not available, then the Veteran should be afforded a new VA examination, and the examiner should comply with the instructions above.

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

4.  After the requested development has been completed, the AMC/RO should adjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information and further development obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


